Citation Nr: 0121248	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  01-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to April 
1958 and from November 1967 to January 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which in pertinent part denied 
entitlement to service connection for a sinus condition.  The 
notice of disagreement was received in January 2001, the 
statement of the case was issued in May 2001, and a 
substantive appeal was received in June 2001.


REMAND

A review of the record reflects that the veteran has reported 
undergoing sinus surgery during service at a naval hospital 
in Long Beach, California, prior to his discharge.  The 
veteran's service medical records are silent for any 
treatment or diagnoses related to the sinuses; however, they 
do not appear to be complete as there is no discharge summary 
and the last clinical record is dated in January 1968.  
Additionally, it does not appear that the RO has requested a 
search for the hospital records by the National Personnel 
Records Center (NPRC) or the naval hospital.  The post-
service medical evidence does reflect current diagnoses of 
chronic sinusitis.  

The Board also notes that in response to the RO's request for 
copies of private treatment records, the office of Dr. Gary 
R. Gibbons responded that the records had been archived and 
the veteran had not been seen in 5-7 years.  However, it is 
not clear whether the treatment records are retrievable from 
archives.  The RO has not inquired as to whether those 
records can be retrieved from the archives, copied, and 
provided to VA.  

Finally, the Board notes that on the back page of his January 
2001 notice of disagreement, the veteran requested a hearing 
if a favorable decision was not reached in his case.  In his 
June 2001 substantive appeal, the veteran indicated that he 
did not want a hearing before a member of the Board.  Thus, 
clarification as to whether the veteran wants a hearing 
before the RO or a member of the Board is necessary.

Accordingly, this claim is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request specific information as to the 
date (month and year) and location of his 
in-service sinus surgery.  The RO should 
then request a search for those records 
through all appropriate channels, 
including the NPRC and the naval hospital 
where the surgery took place.  If no 
records are found, negative responses 
should be obtained and associated with 
the claims folder.  

2.  The RO should contact the office of 
Dr. Gary R. Gibbons to determine whether 
the veteran's treatment records, which 
have been archived, can be retrieved and 
copied for VA use.  If so, the necessary 
permission should be secured from the 
veteran and the treatment records should 
be retrieved, copied, and associated with 
the claims folder. 

3.  The RO should contact the veteran and 
determine if he is requesting a hearing 
before the RO or a Member of the Board.  
If a hearing is requested, the RO should 
make the necessary scheduling 
arrangements and notify the veteran of 
the date and place of his hearing. 

4.  The RO should then again review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for sinusitis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




